 



Exhibit 10.1
CONSULTING AGREEMENT
This Consulting Agreement is entered into by and between Connetics Corporation
and David Cohen, M.D. as of the Effective Date.
RECITALS
Connetics Corporation and David Cohen, M.D. were parties to a Consulting
Agreement dated January 1, 2003, to an Amendment to Consulting Agreement dated
December 8, 2003, and to a Second Amendment to Consulting Agreement dated
December 13, 2004;
The Consulting Agreement dated January 1, 2003, the Amendment to Consulting
Agreement dated December 8, 2003, and the Second Amendment to Consulting
Agreement dated December 13, 2004 expired on December 31, 2005; and
David Cohen, M.D. was appointed to Connetics Corporation’s Board of Directors on
December 14, 2005.
David Cohen, M.D. and Connetics Corporation agree as follows.
AGREEMENT
Article 1. Definitions.
     (a) “Agreement” means this Consulting Agreement.
     (b) “Connetics” means Connetics Corporation, a Delaware corporation.
     (c) “Connetics Affiliate” means any company or other business entity in
which Connetics has either a direct or indirect beneficial ownership of fifty
percent (50%) or more of the voting stock or direct or indirect power to direct
or cause the direction of the management and policies by any means whatsoever.
     (d) “Connetics Proprietary Information” includes all Proprietary
Information as defined in Section 1(j) and any information, concepts or ideas
used in, or reasonably related to, Connetics’ business, including information
received by Connetics in confidence from another, that Connetics discloses to
Consultant, or that Consultant conceives or develops for Connetics individually
or in conjunction with others under the terms of this Agreement.
     (e) “Consultant” means David Cohen, M.D.
     (f) “Effective Date” means the later of the two dates identified within the
signatory box at the end of this Agreement.
     (g) “Intellectual Property” shall have the meaning set forth in
Section 7(a).
     (h) “Parties” means Connetics and Consultant, collectively.
     (i) “Party” means Connetics and Consultant, individually.
     (j) “Proprietary Information” means any information of value, not generally
known to the public, including (but not limited to):
          (i) information relating to pharmaceuticals; processes for developing
and evaluating pharmaceuticals; the development status of pharmaceuticals;
synthetic and manufacturing processes; compounds; compositions of matter;
formulations; medicaments and modes of their administration; veterinary
supplements; microorganisms; cells or parts thereof, cell lines and the progeny
thereof, technical information, such as clinical, biological, pharmaceutical and
characterizing data; clinical trial protocols, codes and status; computer
programs; apparatus; devices; drawings; designs; plans; and know-how; and
          (ii) business information, such as reports; records; employee
information; customer lists; supplier lists; marketing and sales plans;
financial information; costs; and pricing information.
     (k) “Services” shall have the meaning set forth in Article 3.
     (l) “Term” shall mean the time period commencing on the Effective Date and
ending on December 31, 2006.
Article 2. Term. Connetics hereby retains Consultant, and Consultant herby
accepts this retainer as a consultant to Connetics for the Term. The Term may be
extended if the Parties so agree prior to the end of the Term. No agreement to
renew shall be enforceable unless it is in writing and is signed by the Parties.
Either Party may terminate this Agreement before the expiration of the Term by
giving the other Party thirty (30) days prior written notice. In the
Page 1 of 6

 



--------------------------------------------------------------------------------



 



event of termination pursuant to this provision, Connetics shall pay Consultant
for Services rendered prior to the date of such termination, provided such
Services were rendered in accordance with the terms of this Agreement.
Article 3. Area of Consultation. Consultant shall: (a) consult, advise, and
provide Connetics services related to the field of dermatology, including drug
evaluation and development, commercial activities and business strategies, (b)
serve on Connetics’ Corporate Advisory Board, and (c) serve as an ad hoc member
of Connetics’ National Scientific Advisory Board (the “Services”). Consultant
shall perform the Services when reasonably requested to do so by Connetics, with
the days for conferences and consultations to be scheduled at such times and at
such places as mutually convenient to Connetics and Consultant.
Article 4. Consultant Other Employment.
     (a) Consultant shall promptly notify Connetics in writing if: (i) any
actual or potential conflict of interest arises during the Term, and (ii)
Consultant enters into any consulting arrangement(s) with another dermatology
company(ies). In a separate letter dated contemporaneously with this Agreement,
Consultant has provided Connetics with a list of Consultant’s then current
consulting arrangements. In furtherance of this section, Connetics shall have
the right to notify Consultant if Connetics believes that a conflict of interest
may have arisen based on information known to Connetics. Notwithstanding the
thirty (30) day notification requirement identified in Article 2, the Parties
agree that if Consultant agrees to perform activities for another entity that
Connetics, in its sole discretion, believes to be in competition with Connetics
then Connetics shall have the right to immediately terminate this Agreement.
     (b) Before Consultant enters into any specific time commitment project(s)
(beyond brief speaking arrangements) with any Connetics employee and/or agent,
Consultant shall first discuss such project(s) with Tom Wiggans.
     (c) Consultant agrees that the duties required in connection with any
employment or independent contract will not prevent Consultant’s proper and full
performance of the Services under the terms of this Agreement.
     (d) Consultant represents that this Agreement does not conflict with
Consultant’s duties or obligations under any other agreement to which Consultant
is a party, and that Consultant is free to disclose any information that
Consultant will furnish to Connetics in connection with this Agreement.
     (e) Notwithstanding anything in this Agreement to the contrary, Consultant
shall, at all time, have the right to accept employment with a government
agency, academic institution or non-profit scientific association.
Article 5. Compensation.
     (a) Connetics shall pay Consultant, and Consultant shall accept for
Consultant’s performance of the Services in accordance with the terms of this
Agreement, compensation of Twelve Thousand Five Hundred Dollars ($12,500.00) per
calendar quarter. The maximum compensation payable to Consultant for the
performance of the Services [except for travel expenses as specified below in
Section 5(b)] is Fifty Thousand Dollars ($50,000.00), unless the Parties
otherwise agree in writing. Speaking engagements supporting Connetics or its
products that are arranged by a third party independent contractor (e.g.,
ABcomm, Inc.) and performed by Consultant are not included within the Services
and Consultant shall be compensated separately by such third party. The Parties
anticipate that such third party arranged speaking engagements supporting
Connetics or its products may diminish over time.
     (b) Connetics shall reimburse Consultant for reasonable travel expenses
(i.e., coach class air fare, ground transportation, lodging and meals) incurred
by Consultant within the continental United States, provided such travel
expenses were incurred at the request of Connetics, with the prior written
authorization of Connetics and as a result of rendering the Services pursuant to
this Agreement. Connetics shall reimburse Consultant within thirty (30) days
after Connetics receives copies of receipts or other appropriate evidence of
expenditures by Consultant satisfactory to Connetics. Connetics shall not
reimburse Consultant for time spent traveling unless such expense is
specifically authorized in writing and in advance by Connetics.
[Remainder of column intentionally left blank.]
Page 2 of 6

 



--------------------------------------------------------------------------------



 



     (c) Unless this Agreement is terminated in accordance with Articles 2, 4,
or 10, Connetics shall pay Consultant the quarterly compensation identified in
Section 5(a) according to the following schedule:

                Event/Date     Amount                
Upon Connetics’ receipt of the fully executed original Agreement.
    $12,500.00    
April 1, 2006
    $12,500.00    
July 1, 2006
    $12,500.00    
October 1, 2006
    $12,500.00    

     (d) Consultant’s social security number is provided below (within the
signatory box) solely for the purpose of permitting Connetics to report payments
made to Consultant under this Agreement, as required by applicable federal,
state or local tax laws or regulations. Consultant acknowledges and agrees that
it is exclusively Consultant’s obligation to report all compensation received by
Consultant from Connetics.
Article 6. Proprietary Information.
     (a) In order to facilitate Consultant’s performance of the Services under
this Agreement, it will be necessary for Connetics to disclose the Connetics
Proprietary Information to Consultant. Accordingly, the Parties agree as
follows:
          (i) Consultant shall retain the Connetics Proprietary Information in
strict confidence and not disclose and/or transfer any of the Connetics
Proprietary Information to any third party without Connetics’ prior written
authorization;
          (ii) Consultant shall not use any of the Connetics Proprietary
Information for any other reason except for providing Connetics the Services
under this Agreement; and
          (iii) Consultant understands that the Connetics Proprietary
Information can constitute “inside information” for securities purposes and
Consultant agrees to refrain from any unauthorized disclosure, trading or other
such use (a copy of Connetics’ Insider Trading Policy will be provided upon
Consultant’s request).
     (b) Notwithstanding the foregoing, Consultant shall not be prevented from
using or disclosing portions of the Connetics Proprietary Information that
Consultant can prove by written records was:
          (i) lawfully known to Consultant before the date of disclosure under
this Agreement and not obtained or derived directly or indirectly from
Connetics;
          (ii) as of the Effective Date or thereafter becomes public knowledge
other than by the act or default of Consultant;
          (iii) obtained from a source independent of Connetics who is in lawful
possession of such Connetics Proprietary Information and is not subject to an
obligation of confidentiality or non-use owed to Connetics; or
          (iv) to Connetics’ reasonable satisfaction, independently developed by
Consultant without use and knowledge of such Connetics Proprietary Information.
     (c) Consultant agrees that if any of the Connetics Proprietary Information
becomes subject to the exceptions set forth in Section 6(b), Consultant will not
disclose that such Connetics Proprietary Information was received from and/or is
used by Connetics unless such fact also becomes part of the public domain.
     (d) If Consultant becomes legally compelled (by deposition, interrogatory,
subpoena, civil investigative demand or similar judicial process) to disclose
any of the Connetics Proprietary Information, then Consultant shall provide
Connetics with immediate written notice of such required disclosure. Consultant
shall cooperate with Connetics to minimize the extent of any such disclosure and
take all actions reasonably available to protect the confidentiality of the
Connetics Proprietary Information. Additionally, Consultant represents that any
disclosure Consultant is legally required to make pursuant to this Section 6(d)
shall be limited to that specific Connetics Proprietary Information that
Consultant is legally compelled to disclose and no additional Connetics
Proprietary Information shall be disclosed by Consultant.
     (e) Within ten (10) days of Consultant’s receipt of Connetics’ written
request, Consultant shall: (i) destroy or return to Connetics all of the
Connetics Proprietary Information, including all
Page 3 of 6

 



--------------------------------------------------------------------------------



 



physical copies, electronic copies and any samples (except that the Consultant
shall have the right to retain one (1) record physical copy of the Connetics
Proprietary Information in Consultant’s secured confidential files so as to
ascertain Consultant’s continuing obligations to Connetics under this
Agreement), and (ii) provide Connetics written notice representing that
Consultant has destroyed or returned to Connetics all physical copies,
electronic copies and any samples of the Connetics Proprietary Information and
that Consultant has retained only one (1) record physical copy of the Connetics
Proprietary Information in accordance with this Section 6(e).
Article 7. Assignment of Intellectual Property.
     (a) Any intellectual property, including ideas, concepts, inventions,
discoveries and the like, whether or not patentable, that Consultant develops or
conceives, individually or in conjunction with others, as a result of performing
the Services under this Agreement or the disclosure of any Connetics Proprietary
Information (individually and collectively, “Intellectual Property”), shall be
and remain at all times the sole and exclusive property of Connetics and
Consultant hereby assigns, transfers and sets over to Connetics, its successors
and assigns, all of Consultant’s right, title and interest in and to any such
Intellectual Property, without further compensation, and such Intellectual
Property is covered as Proprietary Information under Article 6.
     (b) In addition, Intellectual Property shall include all writings prepared
by Consultant as a result of Consultant’s performance of the Services or receipt
of the Connetics Proprietary Information; and Consultant agrees that all such
writings are prepared as works for hire for the benefit of Connetics. Consultant
hereby assigns to Connetics any copyright to which Consultant is entitled to for
any writings prepared by Consultant in the course of consulting for Connetics.
     (c) Consultant shall promptly disclose to Connetics, in writing, any such
Intellectual Property, and shall make, execute and deliver any and all
instruments and documents and perform any and all acts, necessary to obtain,
maintain and enforce patents, trademarks and copyrights for such Intellectual
Property as Connetics may desire in any and all countries. All costs and
expenses of application and prosecution of such patents, trademarks and
copyrights shall be paid by Connetics.
     (d) Upon Connetics’ written request, Consultant shall make any assignment
provided for in this Article 7 directly to, or for the benefit of, a Connetics
Affiliate or Connetics’ designee, including Consultant’s performance of any
related obligations under this Agreement.
Article 8. Notice. All notices, requests, consents and other communications
under this Agreement shall be in English, in writing and shall be sent by
prepaid registered or certified mail, return receipt requested; by
internationally recognized next business day courier; or by personal delivery,
in each case addressed to the other Party as follows:



If to Connetics:

Tom Wiggans
Chief Executive Officer
Connetics Corporation
3160 Porter Drive
Palo Alto, California 94304
United States of America
Tel. (650) 843-2800
Fax (650) 843-2899




If to Consultant:

David Cohen, M.D.
100 Hazel Court
Norwood, New Jersey 07648
United States of America
Tel. (201) 767-2144
Fax (201) 767-2161

Either Party may designate a different contact, address, telephone number or
facsimile number by giving notice to the other Party. Notice given pursuant to
this Article 8 shall be deemed to have been given: (a) three (3) business days
after sent by prepaid registered or certified mail; (b) one (1) business day
after sent by internationally recognized next business day courier, or (c) when
received if by personal delivery.
Article 9. Assignment.
     (a) This Agreement is personal to Consultant, and Consultant shall have no
right or authority to assign the Agreement or any portion thereof, to
subcontract in whole or in part, or otherwise delegate Consultant’s performance
under this Agreement, without Connetics’ prior written consent.
Page 4 of 6

 



--------------------------------------------------------------------------------



 



     (b) Connetics may assign this Agreement. Consultant agrees that if this
Agreement is assigned to any third party or Connetics Affiliate, all the terms
and conditions of this Agreement shall obtain between such third party or
Connetics Affiliate and Consultant with the same force and effect as if said
Agreement had been made with such third party or Connetics Affiliate in the
first instance.
Article 10. Breach. Notwithstanding the thirty (30) day notification requirement
identified in Article 2, if either Party breaches any of the terms or conditions
of this Agreement, the non-breaching Party shall have the option to terminate
this Agreement immediately upon written notice.
Article 11. Independent Contractor.
     (a) Notwithstanding anything in this Agreement to the contrary,
Consultant’s status with Connetics shall be, at all times during the Term of
this Agreement, that of an independent contractor. It is further understood that
Consultant is not a Connetics employee and does not participate in any Connetics
benefit programs. Nothing in this Agreement shall be construed to give
Consultant the power or authority to act or make representations for, or on
behalf of, or to bind or commit Connetics.
     (b) Without prior written Connetics authorization, which shall not be
unreasonably withheld, Consultant agrees not to use or refer to the name of
Connetics in any public statements, whether verbal or written, including, but
not limited to, shareholder reports, prospectuses, communications with stock
market analysts, press releases or other communications with the media.
Article 12. Applicable Law; Dispute Resolution.
     (a) The validity, interpretation and performance of this Agreement and any
dispute arising or connected with this Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of California, USA,
notwithstanding the actual residence of the Parties, the choice of law
principles of California or the choice of law principles of any other
jurisdiction. Consultant hereby submits to the jurisdiction of the U.S. District
Court for the Northern District of California and the California State Courts
serving Santa Clara County, USA.
     (b) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach or termination of this Agreement (excluding enforcement
of Articles 6 and 7 as provided below) shall be settled by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment upon the award rendered by the arbitrators may be entered in
any court having jurisdiction thereof. In any arbitration pursuant to this
section, the award shall be rendered by a majority of the members of a board of
arbitration consisting of three members, one being appointed by each Party and
the third being appointed by mutual agreement of the two arbitrators appointed
by the Parties. The place of arbitration shall be Palo Alto, California, USA.
     (c) The obligations provided under Articles 6 and 7 of this Agreement are
acknowledged as necessary and reasonable in order to protect Connetics and its
business, and Consultant expressly agrees that monetary damages would be
inadequate to compensate Connetics for the breach thereof. Accordingly,
Consultant agrees and acknowledges that any such violation or threatened
violation will cause irreparable injury to Connetics and that, in addition to
any other remedies that may be available, in law, in equity or otherwise,
Connetics shall be entitled to obtain injunctive relief against the breach or
threatened breach by Consultant of Articles 6 or 7, without the necessity of
proving actual damages.
Article 13. Indemnification. Connetics agrees to indemnify, defend and hold
harmless Consultant from all third party claims arising from the use of
product(s) developed by Connetics for which Consultant provides Services for
under this Agreement, except Connetics shall have no obligation to indemnify,
defend and hold harmless Consultant for those claims that result from the
negligence, misconduct or omission of the Consultant.
Article 14. Survival. The covenants and agreements set forth in Articles 6, 7,
11, 12, 13, 14 and 15 shall survive any termination or expiration of this
Agreement and remain in full force and effect regardless of the cause of
termination.
Article 15. No Waiver. No failure or delay on the part of a Party in exercising
any right under this Agreement will operate as a waiver of, or impair, any such
right. The failure of either Party to enforce at any time any of the provisions
of this Agreement, or the failure to require at any time performance by the
other Party of any of the provisions of this Agreement, shall in no way be
construed to be a present or future waiver of such provisions, nor in
Page 5 of 6

 



--------------------------------------------------------------------------------



 



any way affect the validity of either Party to enforce each and every such
provision thereafter.
Article 16. Headings. Article headings contained in this Agreement are included
for convenience only and form no part of the agreement between the Parties.
Article 17. Partial Invalidity. If any provision of this Agreement is held to be
invalid, illegal, or unenforceable by a court of competent jurisdiction: (a)
such provision will be deemed amended to conform to applicable laws of such
jurisdiction so as to be valid and enforceable, or, if it cannot be so amended
without materially altering the intention of the Parties, it will be stricken;
(b) the remaining provisions shall remain in full force and effect; (c) the
validity, legality and enforceability of such provision will not in any way be
affected or impaired thereby in any other jurisdiction; and (d) the remainder of
this Agreement will remain in full force and effect. The Parties agree to
renegotiate in good faith any term held invalid and to be bound by the mutually
agreed substitute provision in order to give the most approximate effect
intended by the Parties.
Article 18. No Rule Of Construction. The Parties agree that this Agreement shall
be deemed to have been drafted by the Parties and the terms and provisions of
this Agreement shall be construed fairly as to each Party and not in favor of or
against any Party regardless of which Party was generally responsible for the
preparation of this Agreement.
Article 19. Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
Article 20. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, understandings and
representations. No part of this Agreement may be amended or modified without
the express written authorization of the Parties.
[Remainder of column intentionally left blank.]
In Witness Whereof, the Parties have entered into this Agreement as of the
Effective Date.



“Connetics”
CONNETICS CORPORATION

Signature: /s/ Thomas Wiggans

Print: Thomas Wiggans

Title: Chief Executive Officer
Date: 1/31/06

“Consultant”
DAVID COHEN, M.D.

Signature: /s/ David Cohen

Print: David E. Cohen, M.D.

Social Security No.: ________________________

Date: 1/28/06
Page 6 of 6

 